EXHIBIT SECOND AMENDMENT dated as of December 23, 2008 (this “Amendment”), among NOVAMERICAN STEEL INC. f/k/a Symmetry Holdings Inc., a Delaware corporation (the “Company”), PLAYFORD HOLDINGS, LTD. (“Holdings”), GILBERT E. PLAYFORD REVOCABLE TRUST (the “Trust”), THE GILBERT E PLAYFORD 2/A/D 6/12/07 (the “CRT”) and CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as escrow agent (the “Escrow Agent”), to the Stock Escrow Agreement, dated March 12, 2007 (the “Agreement”; capitalized terms used without definition herein shall have the meanings given to them therein), among Gilbert E. Playford, Corrado De Gasperis, Playford SPAC Portfolio Ltd. (“Portfolio”), Domenico Lepore, Scott C. Mason, M. Ridgway Barker, Robert W. Ramage, Jr. and Donald C.
